﻿
On behalf of the delegation of the Lao People's Democratic Republic, I extend to Mr. Dante Caputo sincere congratulations on his election as President of the forty-third session of the General Assembly. I know that his wisdom and competence will enable him to guide the present session to a fruitful conclusion. My delegation also pays a tribute to his predecessor, Comrade Peter Florin whose talents as a diplomat and dedication to peace and disarmament contributed to the success of the work of the General Assembly during a particularly difficult period. 
We should also like to take advantage of this opportunity to reaffirm our confidence in the Secretary-General in carrying out his outstanding role in strengthening peace and co-operation among people and his efforts to resolve the very sensitive international problems that have arisen during the past years.
The international situation as a whole has shown signs of improvement. Since the four Soviet-United States Summit Meetings which made it possible to ratify the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - signed in Washington, a new era has opened in the history of international relations. The period of the extended cold war between East and West, characterized by mutual distrust, confrontation and the use of force in the settlement of conflicts is drawing to a close and seem gradually to be giving way to a new era in which the primacy of the principles enshrined in the United Nations Charter, namely, those of dialogue and the settlement of disputes by peaceful means, is reaffirmed. 
In the context of the implementation of the provisions of the INF Treaty, a control and verification commission has been established by the two parties, and it is encouraging to note that so far its work has been extremely satisfactory. Our delegation sees in this a commendable effort by all concerned gradually to achieve nuclear disarmament, which, if it is to be effective, requires other more energetic measures which can make a significant contribution to halting the nuclear arms race. In this context, the Lao delegation hopes for a speedy conclusion by the two great Powers of another treaty on a 50 per cent reduction in strategic offensive weapons, thus opening the way to the creation of a new, safer, non-nuclear world, as proposed by the Soviet Union on 15 January 1986 in its programme for the progressive elimination of all nuclear weapons by the end of the century. 
The disarmament process is extremely complex. While the danger of nuclear war continues to be the most serious threat to mankind, other categories of weapons of mass destruction also threaten the security of peoples. We are thinking of chemical weapons and, in particular, binary, neutron and radiological weapons. In this regard, it is urgently necessary that greater progress be made in the Conference on Disarmament in working out a convention prohibiting the production and use of such weapons.
It is true that the third special session of the General Assembly devoted to disarmament, held in New York last June, did not achieve the expected results, because of the lack of political will on the pact of certain imperialist Powers. Nevertheless, it provided an opportunity for the international community to become more aware of certain new, positive developments in the world situation and, consequently, to agree to devote greater efforts to achieving the desired objective, namely, general and complete disarmament under effective international control.
The world of today, whether we like it or not, is becoming increasingly interdependent. In the nuclear and space age, security can be conceived only comprehensively, and must be equal for all countries and peoples regardless of their size, their social and economic system and their level of development. It is therefore essential for the international common to contribute actively to exchanges of views and frank and constructive discussions on ways and means to achieve the formulation and establishment of a general system of peace and international security designed to cover the political-military sphere as well as the economic, humanitarian and ecological spheres. The Lao Government reaffirms its full support for both the concept and the effective implementation of that system. 
The favourable international atmosphere created by the Soviet-American summit meetings has undoubtedly made a positive contribution to the search for solutions to certain regional conflicts, including some of the roost complex of our century. However, obstacles to the equitable settlement of certain other conflicts continue to exist.
In southern Africa, following serious military setbacks in Angola since the beginning of the year, the myth of the military invincibility of the Pretoria Government has become untenable. Faced with such a situation and given the strong pressure being exerted by the international community. South Africa has had to beat a retreat with regard to its criminal policy of apartheid, without, however, renouncing its fundamental desire to persecute the black majority of the South African population, its continued illegal occupation of Namibia, or its acts of aggression and destabilization against independent, sovereign front-line States. The racist regime has had to agree recently to a series of negotiations with the representatives of Cuba, Angola and the United states aimed at reaching a lasting political solution to the Angolan and Namibian problems. The Lao Government reaffirms its full solidarity with the oppressed peoples of South Africa and Namibia in their heroic struggle under the leader chip of their respective national liberation movements to regain their right to self-determination and independence in accordance with the spirit and letter of the relevant United Nations resolutions.
In the Maghreb, a climate of understanding has been established recently, thus opening the way to the settlement of the conflicts in the region. In this context, our delegation welcomes the efforts made by the United Nations Secretary-General, in carrying out his mission of good offices, to achieve a just and final solution to the problem of Western Sahara. We favour a speedy settlement of this problem, that guarantees the exercise by the people of Western Sahara of its inalienable right to self-determination and independence, in accordance with the relevant resolutions of the United Nations.
In the Indian Ocean region, the imperialist Powers continue to maintain their military presence, thus causing a permanent threat to the independence and security of the coastal and hinterland States. It is essential that in the interest of peace and international co-operation, the International Conference on the Indian Ocean be convened in Colombo at an early date, and in any event not later than 1990, in consultation, as proposed by the General Assembly, with the host country. 
In the Middle East given the policy of oppression and barbaric Zionist aggression the heroic Palestinian people, both in the occupied territories and outside Palestine continues to struggle for recognition and the recovery of its fundamental inalienable rights including that of founding its own State in Palestine. The international community can only welcome the resolutions of the Arab summit meeting held last June in Algiers and its insistence on the need urgently to convene an international conference peace in the Middle East, with the participation of the Palestine Liberation Organization (PLO) on an equal footing with the other parties involved.
There has been an important new positive development in the situation in the Persian Gulf following the establishment of the cease-fire concluded under the aegis of the United Nations between Iran and Iraq. Mow that prospects for peace seem to be emerging in the region everything possible should be done to ensure integral implementation of the provisions of Security Council resolution 598 (1988).	
The Lao Government and people are gratified by this and consider it an important step towards the definitive cessation of this terrible conflict. They support the sincere and tireless efforts of the United Nations Secretary-General in the search for a just and honourable conclusion to this war which has lasted too long. Moreover the Lao delegation calls on the great Powers immediately to put an end to their military presence in the region a presence which up to now has served only to' aggravate the situation. The withdrawal from the Gulf of foreign military force would in our view create favourable conditions for the integral implementation of Security Council resolution 5S8 (1988). 
In Central America and the Caribbean the peoples of Nicaragua, Panama, Argentina and other countries are continuing to wage their determined struggle to preserve their independence, sovereignty and territorial integrity and to recover their inalienable rights to self-determination and genuine independence. The Lao Government deems it its duty to support that struggle in order to thwart and stop in time any manoeuvres based on aggression, intimidation, destabilization and sabotage undertaken by the imperialist circles of a certain great Power regarding the regional peace process.
The Lao Government and people welcome and firmly support the tireless efforts of the coastal countries of the Mediterranean to transform this strategic region into a zone of peace, security and co-operation. Thus they are following the development of the situation in Cyprus with concern and sympathy and express their full solidarity with the people and Government of the Republic of Cyprus in the struggle they are waging to preserve their independence, sovereignty, territorial integrity, unity and the non-aligned status of their country, by demanding the immediate cessation of all separatist actions and by actively encouraging the Secretary-General of the United Nations in his mission of good offices in order to achieve a just and lasting solution to the grievous problem of Cyprus.
The international community welcomed with satisfaction and hope the agreements concluded in Geneva on the Afghan problem but for the time being it would seem that its greatest concern is focused on their sincere application by all signatory States. While up to now the Soviet Union and the Republic of Afghanistan have correctly and rigorously applied them, it is regrettable to note that other parties to the agreements have not fully honoured the commitments they have undertaken. The international community must therefore encourage and urge them scrupulously and sincerely to carry out those agreements.
A situation of tension still prevails in the region of Asia and the Pacific because of the neo-globalist policy pursued by an imperialist super-Power. The Lao People's Democratic Republic reaffirms its support for the constructive proposal of the People's Democratic Republic of Korea regarding the gradual reduction of armed forces of the two parts of Korea and opposes any attempt to push through the admission of the two parts of Korea to the United Nations, which would hamper efforts aimed at the peaceful and independent reunification of that country.
Another highly relevant proposal, advocated by the People's Republic of Mongolia, the goal of which is to promote a climate of peace and co-operation in the region, provides for the establishment of a regime of non-use of force in relations among the countries of the region. My Government firmly supports that proposal.
The situation in South-East Asia has developed in accordance with general world trend towards the search for the settlement of conflicts through negotiation. Following the proclamation last year by the Government of the People's Republic of Kampuchea of its policy of national reconciliation, the President of the Council of Ministers, Mr. Hun Sen, and Prince Sihanouk held two series of important talks in Paris. In addition to the informal meeting in Jakarta, Indonesia, Mr. Hun Sen once again put forward on behalf of his Government a seven-point proposal to find a political solution to the Kampuchean problem. That proposal attests to the growing development, maturity and political wisdom of the Government of the Peopled Republic of Kampuchea. The Lao People's Democratic Republic greatly appreciates the results of that meeting and firmly supports the joint position adopted by the latter, namely, that the. problem of Kampuchea must be resolved by political means leading to the building of an independent Kampuchea, a sovereign, neutral and non-aligned country, on the basis of national reconciliation and respect for the right to self-determination of the Kampuchean - people, and that the withdrawal of Vietnamese troops from Kampuchea must proceed  together, with the non-return to power in Kampuchea of the Pol Pot clique, which practises a policy of genocide and with a guarantee of the cessation of foreign interference in the internal affairs of Kampuchea as well as of military assistance to the opposing Kampuchean forces. Ito move forward the encouraging results of their Informal meeting, Mr. Hun Sen and Prince Sihanouk have taken the wise decision to meet again in Paris at the end of this year. 
We also welcome the positive initiative recently taken by the current Chairman of the Non-Aligned Movement for a technical meeting in Heir are to discuss the question of Kampuchea and to establish for that purpose an ad hoc committee of the non-aligned.
The Lao Government is firmly dedicated to the fundamental principle of settling all disputes between States by negotiation. We believe that on the basis of the Bandung Principles, the 1971 Kuala Lumpur Declaration of the countries of the Association of South-East Asian Nations (ASEAN) and the seven-point proposal that the Lao delegation put forward at the Jakarta Informal Meeting in July, the countries of the region will be able to consult regularly to bring their points of view closer together and to strengthen mutual understanding in order to transform South-East Asia into a zone of peace friendship and co-operation thus meeting the legitimate aspirations and interests of their respective peoples.
In this context it is regrettable that the border dispute between my country and Thailand has not yet been resolved. The two rounds of negotiations which took piece last March in Bangkok and Vientiane have not yet yielded concrete results. The third round of negotiations could not be held in Thailand because of the recent political crisis in that country. Following general elections a new Thai Government has been established and since then exchange visits of delegations at different levels between the two countries have been carried out in a genuine search for better mutual understanding. Given that atmosphere we believe it is high time for the two countries to open new negotiations as the Lao side has proposed. The Government of the Lao people's Democratic Republic is ready to do everything in its power to settle the border dispute between it and Thailand immediately and finally. 
Since the forty-second session of the Assembly the lot of the peoples of the third world has not notably improved. Poverty, hunger, sickness and backwardness are still the daily plight of the great majority of them.
The restrictive macro-economic policy pursued by certain market-economy developed countries has only aggravated the effects of the world economic crisis, and it is the developing countries, particularly the least developed, that have suffered the most. The resurgence of protectionist measures, high interest rates, the deterioration of the terms of trade and the crushing burden of the external debt, which has continued to grow over the years, are all major reasons for the gravity of the situation.
My Government believes that in the struggle to establish a more just and equitable new international economic order the strengthening of collective autonomy must take pride of place. The Lao Government sincerely welcomes the first results of the implementation of the process of co-ordination and harmonization of programmes of action for economic co-operation between the non-aligned countries and the other developing countries. In the light of its growing Interest in International co-operation for development, and in order to make its participation in the struggle to establish a new international economic order more effective, the Lao Government recently announced its new economic policy, which includes a law on foreign investments, under which it intends to develop and expand its economic and trade relations with all other countries.
The present session of the General Assembly is taking place in a climate that is both encouraging and alarming. Numerous challenges continue to emerge on the way to a new era of a non-violent world free of nuclear weapons. However, it is encouraging that there is unanimity in the Assembly in favour of peace, thus attesting to the unquestionable desire of Member States to live in universal understanding and full security, lb achieve that objective and thus meet the legitimate aspirations of the peoples of the world, our Organization must undertake enormous, complex task which requires of us all a sense of responsibility and common political will. The Government of the Lao People's Democratic Republic reaffirms its unswerving dedication to the cause of peace, peaceful coexistence and international co-operation and will associate itself with the efforts of the
international community to attain that common goal.
